DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 5/19/2022.  Claims 1-7 and 9-23 are pending for consideration in this Office Action.

Response to Amendment

The objections to the abstract have been withdrawn in light of the amendments filed. The objections to the claims have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bus bar” i.e. electronic component in at least claim 15 must be shown.  Any structural detail that is essential for a proper understanding of the disclosed invention must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 20, the recitation of “...the plurality of enclosures is configured to be protected using a vapor barrier system for shipping,” renders the claim unclear because the limitation does not find antecedent basis with the disclosure.  For example, in 0003 of the disclosure the electrical systems are “wrapped” and subsequently enclosed in a structure i.e. enclosures.  Thus, the enclosure is not “wrapped.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
For examination purposes, the limitation has been interpreted as - - an electrical component is configured to be protected using a vapor barrier system for shipping - - for clarity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 9-1, 19, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (WO8810222A1), Cheng (US2012/0013141) and Kennedy (US2771987) in view of Elliott (US2019/0239367).

Regarding Claims 1 and 20, Amano teaches a system for preventing condensation during shipping of a plurality of enclosures [fig 1], the system comprising: 
a first enclosure first monitoring sensor [16] configured to be positioned within a first enclosure [11] of the plurality of enclosures [0013; fig 1]; 
a first enclosure climate control device [14] configured to be positioned at least partially within the first enclosure [11; 0013]; 
a first enclosure primary side electrical interconnect [Drawing 1]; a first enclosure secondary side electrical interconnect [Drawing I]; and 
a first enclosure controller [15], wherein the first enclosure controller is coupled with the first enclosure first monitoring sensor [16], the first enclosure climate control device [14], the first enclosure primary side electrical interconnect, and first enclosure secondary side electrical interconnect [0013; fig 5; Drawing I];
the first enclosure first monitoring sensor is configured to provide first enclosure climate information including ambient temperature data [0013].
Amano does not teach wherein the plurality of enclosures is implemented within a prefabricated electrical equipment system or a manufactured electrical system; 
an electrical component is configured to be protected using a vapor barrier system for shipping; 
the first enclosure first monitoring sensor is configured to provide first enclosure climate information including ambient humidity data; and 
the first enclosure controller and the first enclosure climate control device are configured to maintain an ambient temperature above an estimated dew point within the first enclosure.
However, Cheng teaches an expandable data center [0002] having wherein a plurality of enclosures [104] is implemented within a prefabricated electrical equipment system or a manufactured electrical system [0042; figs 1-4].  Cheng teaches that this arrangement allows expansion of the electrical system to meet increased system demands and thereby improve the system [0004].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Amano to  have wherein the plurality of enclosures is implemented within a prefabricated electrical equipment system or a manufactured electrical system in view of the teachings of Cheng in order to allow expansion of the electrical system to meet a demand for expansion and thereby improve the system.
Also, Kennedy teaches packaging for electronic equipment [col 1, lines 15-18; fig 1] having where an electrical component [14] is configured to be protected using a vapor barrier system [200] for shipping [col 2, lines 8-24; fig 2] for the obvious advantage of providing moisture protection for the electrical component.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Amano to have wherein an electrical component is configured to be protected using a vapor barrier system for shipping in view of the teachings of Kennedy in order to provide moisture protection for the electrical component.
Lastly, Elliott teaches a power inverter enclosure [0003] where an enclosure monitoring sensor is configured to provide first enclosure climate information including ambient humidity data [960c; 0046; fig 4]; and 
a controller [950] and a climate control device [heater 940] are configured to maintain an ambient temperature above an estimated dew point within the first enclosure [0048]. Elliott teaches that this arrangement reduces or eliminate the formation of condensation within the enclosure [0048].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Amano to have the first enclosure first monitoring sensor is configured to provide first enclosure climate information including ambient humidity data; and 
the first enclosure controller and the first enclosure climate control device are configured to maintain an ambient temperature above an estimated dew point within the first enclosure in view of the teachings of Elliott in order to reduce or eliminate the formation of condensation within the enclosure.
For clarity, the recitation of "for preventing condensation during shipping" recited in the claim has been considered a recitation of intended use.  The prior art structure recited above is capable of preforming as intended.  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114
For clarity, the limitation "climate control device" is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) of dependent claim 2 recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
 For Clarity, in regard to Claim 20, the method as claimed is carried out during the normal operation of the apparatus of Amano above. 



    PNG
    media_image1.png
    616
    863
    media_image1.png
    Greyscale


Drawing I

Regarding Claim 2, Amano, as modified, teaches the invention of Claim 2 above and Amano teaches wherein the first enclosure climate control device is at least one of a space heater, a dehumidifier, and a heat pump [0013; 0050].

Regarding Claim 3, Amano, as modified, teaches the invention of Claim 1 above and Amano teaches wherein the first enclosure primary side electrical interconnect is configured to be electrically coupled with a power source [at least at junction box 5; 0014; fig 5].
Regarding Claim 9, Amano, as modified, teaches the invention of Claim 8 above and Amano teaches wherein the first enclosure controller [15] is further configured to regulate the first enclosure climate control device [14] based at least partially on the first enclosure climate information [0013].

Regarding Claim 10, Amano, as modified, teaches the invention of Claim 9 above and Elliott teaches wherein a first enclosure controller [950] is further configured to receive external climate information [at least from sensors 970] and further regulate a first enclosure climate control device [940] based at least partially on the external climate information [0044-0048].

Regarding Claim 11, Amano, as modified, teaches the invention of Claim 10 above and Elliott teaches wherein the external climate information is received from at least an external ambient monitoring sensor [970; 0044-0048].

Regarding Claim 19, Amano, as modified, teaches the invention of Claim 1 above and Amano teaches wherein the first enclosure controller [15] is further configured to provide first enclosure control information via the first enclosure primary side electrical interconnect ;0013; 0014; figs 1 & 5].

Regarding Claim 22, Amano, as modified, teaches the invention of Claim1 above and Amano teaches a second enclosure first monitoring sensor [16] configured to be positioned within a second enclosure [11] of the plurality of enclosures [Drawing I; where components of the plurality of enclosure have the same description]; 
a second enclosure climate control device [14] configured to be positioned at least partially within the second enclosure [Drawing I]; 
a second enclosure primary side electrical interconnect [Drawing I];
a second enclosure secondary sided electrical interconnect [Drawing I]; and 
a second enclosure controller [15; Drawing I],
 wherein: the second enclosure controller is coupled with the second enclosure first monitoring sensor, the second enclosure climate control device, the second enclosure primary side electrical interconnect, and second enclosure secondary side electrical interconnect [0013; fig 5; Drawing I];
the first enclosure primary side electrical interconnect is configured to be electrically coupled with a power source [at least 5a; 0035]; and the first enclosure secondary side electrical interconnect is configured to be electrically coupled with the second enclosure primary side electrical interconnect [Drawing I].

Regarding Claim 23, Amano, as modified, teaches the invention of Claim 1 above and Kennedy teaches wherein the vapor barrier system is a shrink wrap system [200; col 2, lines 8-24; fig 2].

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (WO8810222A1), Cheng (US2012/0013141), Kennedy (US2771987) and Elliott (2019/0239367) in view of Groeller (US5729058).

Regarding Claim 4, Amano, as modified, teaches the invention of Claim 3 above but does not teach wherein the power source is at least one of a portable generator, a battery source, a portable solar panel source, and a portable wind turbine source.
However, Groeller teaches an electrical coupling device [col 1, lines 6-11] having wherein a power source is at least one of a portable generator, a battery source, a portable solar panel source, and a portable wind turbine source [col 2, lines 57-65; where the power source is a battery].  Groeller teaches that it is known in the field of endeavor of electrical couplings that this arrangement supplies electrical power from a tractor to a trailer system [col 1, lines 27-34].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Amano to have wherein the power source is at least one of a portable generator, a battery source, a portable solar panel source, and a portable wind turbine source in view of the teachings of Groeller in order to supply electrical power from a tractor to a trailer system.

Regarding Claim 5, Amano teaches the invention of Claim 3 above but does not teach wherein the power source is an auxiliary jumper cable receptacle.
However, Groeller teaches an electrical coupling device [col 1, lines 6-11] having wherein a power source is an auxiliary jumper cable receptacle [114; col 2, lines 6-14].  Groeller teaches that it is known in the field of endeavor of electrical couplings that this arrangement supplies electrical power from a tractor to a trailer system [col 1, lines 27-34].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Amano to have wherein the power source is an auxiliary jumper cable receptacle in view of the teachings of Groeller in order to supply electrical power from a tractor to a trailer system.



Regarding Claim 6, Amano, as modified, teaches the invention of Claim 5 above and Groeller teaches wherein the auxiliary jumper cable receptacle is configured to provide at least one of approximately 12 volts direct current (DC) and approximately 24 volts DC [col 2, lines 6-14].

Regarding Claim 7, Amano, as modified, teaches the invention of Claim 5 above and Groeller teaches wherein the auxiliary jumper cable receptacle is compliant to Society of Automotive Engineers (SAE) standard J560_201604 and SAE standard J3082_201511 [col 2, lines 15-24].

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (WO8810222A1), Cheng (US2012/0013141), Kennedy (US2771987) and Elliott (2019/0239367) as applied to claim 11 above, and further in view of Beasley et al. (US2019/0164124).

Regarding Claim 12, Amano, as modified, teaches the invention of Claim 11 above but does not teach wherein: the first enclosure controller includes a wireless interface; and the external climate information is received via the wireless interface from a geographic information system (GIS) weather forecasting source.
However, Beasley teaches an environmentally controlled container [0035] having wherein an enclosure controller [30] includes a wireless interface [0040]; and where external climate information is received via the wireless interface from a geographic information system (GIS) weather forecasting source [0041] for the obvious advantage of providing a more flexible and accurate temperature control system. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Amano to have wherein: the first enclosure controller includes a wireless interface; and the external climate information is received via the wireless interface from a geographic information system (GIS) weather forecasting source in view of the teachings of Beasley in order to provide a more flexible and accurate temperature control system.

Regarding Claim 13, Amano, as modified, teaches the invention of Claim 11 above and Beasley teaches wherein a first enclosure controller [30] is further configured to receive Global Positioning System (GPS) location information and further regulate the first enclosure climate control device based at least partially on the GPS location information [0038; 0041].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (WO8810222A1), Cheng (US2012/0013141), Kennedy (US2771987) and Elliott (2019/0239367) as applied to claim 1 above, and further in view of Weyna et al. (US2018/0022540).

Regarding Claim 14, Amano, as modified, teaches the invention of Claim 1 above but does not teach a first enclosure second monitoring sensor coupled with the first enclosure controller wherein: the first enclosure second monitoring sensor is configured to be directly mechanically coupled to an electrical component within the first enclosure; and the first enclosure controller is further configured to receive electronic component temperature information from the first enclosure second monitoring sensor and further regulate the first enclosure climate control device based at least partially on the electronic component temperature information.
However, Weyna teaches a climate controlled shipping container [20; 0027] having a first enclosure second monitoring sensor [50] coupled with an enclosure controller [60; 0031; fig 1]; wherein: the first enclosure second monitoring sensor [50] is configured to be directly mechanically coupled to an electrical component [at least cargo 30] within the first enclosure [0026; fig 1]; and the enclosure controller [60] is further configured to receive electronic component temperature information from the first enclosure second monitoring sensor [0006] and further regulate the first enclosure climate control device [40] based at least partially on the electronic component temperature information [0028; 0038; fig 4] for the obvious advantage of controlling the climate controlled container and thereby allow perishable and environmentally sensitive goods to be effectively transported [0002].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Amano to have a first enclosure second monitoring sensor coupled with the first enclosure controller wherein: the first enclosure second monitoring sensor is configured to be directly mechanically coupled to an electrical component within the first enclosure; and the first enclosure controller is further configured to receive electronic component temperature information from the first enclosure second monitoring sensor and further regulate the first enclosure climate control device based at least partially on the electronic component temperature information in view of the teachings of Weyna in order to control the climate controlled container and thereby allow perishable and environmentally sensitive goods to be effectively transported.



Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (WO8810222A1), Cheng (US2012/0013141), Kennedy (US2771987), Elliott (2019/0239367) and Weyna et al. (US2018/0022540) as applied to claim 14 above, and further in view of Peterson et al. (US2013/0342968).

Regarding Claim 15, Amano, as modified, teaches the invention of Claim 11 above but does not teach wherein the electrical component is a bus bar comprising copper.
However, Peterson teaches an electrical enclosure [fig 2] having wherein an electrical component [208] is a bus bar comprising copper [0020; fig 2] for the obvious advantage of improved power distribution.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Amano to have wherein the electrical component is a bus bar comprising copper in view of the teachings of Peterson in order to improve power distribution.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (WO8810222A1), Cheng (US2012/0013141), Kennedy (US2771987) and Elliott (2019/0239367) in view of Chen et al. (US2007/0021157).

Regarding Claim 16, Amano, as modified, teaches the invention above but does not teach wherein the first enclosure second monitoring sensor is wirelessly coupled with the first enclosure controller using a wireless protocol.
However, Chen teaches a wireless transmission system having a control unit 17 and first and second monitoring sensors 26, 36 [fig 1] wherein an enclosure second monitoring sensor [36] is wirelessly coupled with the enclosure controller [17] using a wireless protocol [0019-0021; where the interior of the vehicle is the recited enclosure].  Chen that it is known in the field of endeavor of wireless communication that this arrangement provides flexible and simple installation of additional electrical components i.e. sensors [0004; 0005].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Amano to have wherein the first enclosure second monitoring sensor is wirelessly coupled with the first enclosure controller using a wireless protocol in view of the teachings of Chen in order to provide flexible and simple installation of additional electrical components i.e. sensors.

Regarding Claim 17, Amano, as modified, teaches the invention of Claim 16 above and Chen teaches wherein the wireless protocol is at least one of a Wi-Fi communication protocol, a ZigBee communication protocol, a Bluetooth communication protocol, a Bluetooth Low Energy (BLE) communication protocol, and a Z-wave communication protocol [0019-0021].

Regarding Claim 18, Amano, as modified, teaches the invention of Claim 18 above and Chen teaches wherein the first enclosure first monitoring sensor is wirelessly coupled with the first enclosure controller using a wireless protocol [0019-0021].




Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (WO8810222A1), Cheng (US2012/0013141), Kennedy (US2771987) and Elliott (2019/0239367) as applied to claim 1 above, and further in view of Zenkel (US2013/0168456) and Slessman et al. (US2014/0190198).

Regarding Claim 21, Amano, as modified, teaches the invention of Claim 1 above but does not teach wherein: the first enclosure first monitoring sensor includes an electronic hygrostat; and the first enclosure controller is configured to provide alarm information based on the first enclosure climate information and the estimated dew point within the first enclosure.
However, Zenkel teaches a method of humidity control [0004] having where an enclosure [18] monitoring sensor includes an electronic hygrostat [90; 0075; fig 1] for the obvious advantage of providing humidity date and thereby effectively control the humidity of the enclosure [0008].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Amano to have wherein the first enclosure first monitoring sensor includes an electronic hygrostat in view of the teachings of Zenkel in order to provide humidity date and thereby effectively control the humidity of the enclosure.
Lastly, Slessman teaches a modular data center [0002] having an enclosure controller [227] configured to provide alarm information based on enclosure climate information and the estimated dew point within the enclosure [0067-0069] for the obvious advantage of alerting a user of a fault condition.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Amano to have the first enclosure controller is configured to provide alarm information based on the first enclosure climate information and the estimated dew point within the first enclosure in view of the teachings of Slessman in order to alert a user of a fault condition.

Response to Arguments
On pages 13-16 of the remarks, Applicant argues with respect to Claim 1 that Amano et al. (WO8810222A1, hereinafter “Amano”) does not teach “...a plurality of enclosures that are configured to be protected using a shrink wrap system, and an enclosure controller and an enclosure climate control device that are configured to maintain an ambient temperature above an estimated dew point within the first enclosure.”
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

On pages 16-18 of the remarks, Applicant argues that aspects of Groeller (US5729058).
Beasley et al. (US2019/0164124) and Chen et al. (US2007/0021157) are not proper prior art references because the references teach away from “...a plurality of enclosures that are configured to be protected using a shrink wrap system, and an enclosure controller and an enclosure climate control device that are configured to maintain an ambient temperature above an estimated dew point within the first enclosure; or more specifically preventing condensation during shipping of prefabricated or manufactured electrical equipment systems or components within the plurality of enclosures.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Accordingly, the rejection is maintained.
For at least the reasons above, claims 1-7 and 9-23 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763